 Case 3:19-cv-00402-SPM Document 83 Filed 07/26/21 Page 1 of 6 Page ID #384




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SYLVESTER LEWIS,

                       Plaintiff,

 v.                                         Case No. 19-CV-00402-SPM

 SAMUEL SHEHORN,

                       Defendant.

                       MEMORANDUM AND ORDER

McGLYNN, District Judge:

       This matter comes before the Court for consideration of a Motion for Summary

Judgment filed by Defendant Samuel Shehorn (Doc. 51). Defendant seeks dismissal of

this action on the merits (Id.). For the reasons set forth below, the Court grants the

motion for summary judgment.

                        RELEVANT FACTS AND ALLEGATIONS

       In the Complaint filed pursuant to 42 U.S.C. § 1983, Plaintiff Sylvester Lewis

claims that IDOC Correctional Officer Shehorn denied him adequate medical

treatment at Lawrence Correctional Center for a spider bite on his face (Doc. 11).

Following threshold review of this matter pursuant to 28 U.S.C. § 1915A, the Court

allowed Lewis to proceed with an Eighth Amendment deliberate indifference claim

against Shehorn because he denied Lewis medical treatment for the spider bite (Doc.

13).

       Shehorn moved for summary judgment (Doc. 51). Shehorn sets forth the

following undisputed facts in support of his motion: on October 7, 2018 around 2:40

                                     Page 1 of 6
 Case 3:19-cv-00402-SPM Document 83 Filed 07/26/21 Page 2 of 6 Page ID #385




a.m, Lewis noticed he had a spider bite on his face (Doc. 52, ¶ 5). His cheek was

swollen, red, and blistered (Id. at ¶ 6). That same morning, at approximately 2:45 a.m.,

Shehorn came to Lewis’s cell to collect food trays as part of his duties (Id. at ¶¶ 7, 12).

As another part of Shehorn’s duties, if an inmate requests medical care, he can contact

the health care unit by phone or radio (Doc. 52, ¶ 15). During the interaction, Lewis

told Shehorn he was bitten by a spider and needed medical attention (Id. at ¶ 8).

Shehorn also wrote Lewis a ticket for Insolence and Disobeying a Direct Order because

of a dispute over food trays (Id. at ¶¶ 9, 10; Doc. 79, p. 2).

       Later that morning, at 7:05 a.m., Correctional Officer Michael Clark wrote an

incident report indicating that Lewis informed him of the bite and requested a nurse

(Doc. 52, ¶¶ 16, 17). The nurse quickly visited Lewis and provided him with treatment

until he could see a doctor (Id. at ¶ 18). The following day, a doctor saw Lewis and

treated him (Id. at ¶ 19). Medical records indicate he was also seen by health care staff

and provided treatment for the bite on October 10, 11, 18, and 22, 2018 (Id. at ¶ 14).

Health care staff noted on October 11, 2018 that Lewis’s right cheek appeared red and

irritated and that multiple layers of skin were “off” (Id. at ¶ 21).

                                    LEGAL STANDARD

       Summary judgment is “the put up or shut up moment in a lawsuit” where a

party lays its proverbial cards on the table, showing what evidence it possesses to

convince a trier of fact to agree with its version of events. Steen v. Myers, 486 F.3d

1017, 1022 (7th Cir. 2007) (quoting Hammel v. Eau Galle Cheese Factory, 407 F.3d

852, 859 (7th Cir. 2005) (other citations omitted)). Summary judgment is only

appropriate if the movant “shows that there is no genuine dispute as to any material
                                        Page 2 of 6
 Case 3:19-cv-00402-SPM Document 83 Filed 07/26/21 Page 3 of 6 Page ID #386




fact and the movant is entitled to judgment as a matter of law.” Spurling v. C & M

Fine Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014) (quoting FED. R. CIV. P. 56(a)).

That “burden on the moving party may be discharged by ‘showing’—that is, pointing

out to the district court—that there is an absence of evidence to support the nonmoving

party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the moving party

has set forth the basis for summary judgment, the burden then shifts to the nonmoving

party who must go beyond mere conclusory allegations and offer specific facts showing

that there is a genuine issue of fact for trial. FED. R. CIV. P. 56(e); see Lujan v. Nat’l

Wildlife Fed’n, 497 U.S. 871, 888 (1990); see also Celotex, 477 U.S. at 232-24.

      In determining the existence of a genuine dispute of material fact, the Court

construes all facts in the light most favorable to the nonmoving party and draws all

reasonable inferences in favor of that party. See Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986); Spath v. Hayes Wheels Intern.-Indiana, Inc., 211 F.3d 392, 396

(7th Cir. 2000). While the Court must view the evidence and draw all reasonable

inferences in favor of the opposing party, “[i]nferences and opinions must be grounded

on more than flights of fancy, speculations, hunches, intuitions, or rumors[.]”

Bennington v. Caterpillar Inc., 275 F.3d 654, 658 (7th Cir. 2001); Rand v. CF

Industries, Inc., 42 F.3d 1139, 1146 (7th Cir. 1994); Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986). “[A] complete failure of proof concerning an essential element

of the nonmoving party’s case necessarily renders all other facts immaterial.” Celotex,

477 U.S. at 323.

                                      DISCUSSION

      This case involves a single Eighth Amendment claim for deliberate indifference
                                      Page 3 of 6
 Case 3:19-cv-00402-SPM Document 83 Filed 07/26/21 Page 4 of 6 Page ID #387




against Shehorn because he denied Lewis medical treatment for the spider bite.

Claims for deliberate indifference have an objective and a subjective component.

Estelle v. Gamble, 429 U.S. 97 (1976). Lewis must establish that he suffered from an

objectively, sufficiently serious medical condition. Cesal v. Moats, 851 F.3d 714, 721

(7th Cir. 2017). Shehorn readily admits that a spider bite can be a serious medical

condition (Doc. 52, p. 8). Lewis must also show that Shehorn actually knew of, but

disregarded, a substantial risk to the inmate’s health. Cesal, 851 F.3d at 721.

       It is well-settled that mere negligence is not enough to establish a Defendant’s

deliberate indifference. See, e.g., Davidson v. Cannon, 474 U.S. 344, 347-48 (1986). In

fact, even gross negligence is insufficient. King v. Kramer, 680 F.3d 1013, 1018 (7th

Cir.   2012).   Instead,   deliberate     indifference   is   comparable   to   criminal

recklessness. Thomas v. Blackard, 2 F.4th 716 (7th Cir. 2021) (citing King, 680 F.3d

at 1018). “‘Reckless’ describes conduct so dangerous that the deliberate nature of the

defendant’s actions can be inferred.” Jackson v. Illinois Medi-Car, Inc., 300 F.3d 760,

765 (7th Cir. 2002) (quoting Qian v. Kautz, 168 F.3d 949, 955 (7th Cir. 1999)). “A prison

official cannot be found liable under the Eighth Amendment for denying an inmate

humane conditions of confinement unless the official knows of and disregards an

excessive risk to inmate health or safety; the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and

he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).

       Based on the facts, even facts disputed by Shehorn, no reasonable juror could

draw this inference. Lewis alleges that Shehorn ignored his request for treatment after

showing him the bite because he would not give Shehorn a food tray. While both
                                        Page 4 of 6
 Case 3:19-cv-00402-SPM Document 83 Filed 07/26/21 Page 5 of 6 Page ID #388




parties agree that Lewis’s cheek presented as swollen, red, and blistered, it cannot be

said that Shehorn knew that ignoring the bite was so dangerous, or so excessively

risky, to Lewis’s health and safety that he was deliberately indifferent. To be sure,

ignoring Lewis’s bite with the facts presented constituted some degree of negligence,

and the Court is disturbed by the allegation that Lewis was denied treatment over a

food tray. Nevertheless, “an official’s failure to alleviate a significant risk that he

should have perceived but did not, while no cause for commendation, cannot under our

cases be condemned as the infliction of punishment” as required under the Eighth

Amendment. Farmer, 511 U.S. at 837-38.

      Shehorn also argues that he is entitled to qualified immunity. Qualified

immunity shields “government officials from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which

a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231

(2009). The doctrine “balances two important interests – the need to hold public

officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties

reasonably.” Id. It protects an official from suit “when she makes a decision that, even

if constitutionally deficient, reasonably misapprehends the law governing the

circumstances she confronted.” Brosseau v. Haugen, 543 U.S. 194, 198 (2004).

      The qualified immunity test has two prongs: (1) whether the facts shown, taken

in the light most favorable to the party asserting the injury, demonstrate that the

officer’s conduct violated a constitutional right, and (2) whether the right at issue was

clearly established at the time of the alleged misconduct. See Pearson, 555 U.S. at 232.
                                      Page 5 of 6
 Case 3:19-cv-00402-SPM Document 83 Filed 07/26/21 Page 6 of 6 Page ID #389




See also Brosseau, 543 U.S. at 197; Wilson v. Layne, 526 U.S. 603, 609 (1999). To be

“clearly established’ a right must be defined so clearly that every reasonable official

would have understood that what he was doing violated that right.” Dibble v. Quinn,

793 F.3d 803, 808 (7th Cir. 2015) (citing Reichle v. Howards, 566 U.S. 658, 664 (2012)).

There need not be a case directly on point, but “existing precedent must have placed

the statutory or constitutional question beyond debate.” Ashcroft v. al-Kidd, 563 U.S.

731, 741 (2011). The right must be established “not as a broad general proposition.”

Reichle, 566 U.S. at 664. Instead, it must be “particularized” such that the “contours”

of it are clear to a reasonable official. Id. That is, “existing precedent must have placed

the statutory or constitutional question beyond debate.” Carroll v. Carmen, 135 S.Ct.

348, 350 (2014).

      Here, no reasonable juror could conclude that Shehorn was deliberately

indifferent to Lewis’s serious medical needs. In the absence of a constitutional

violation, he is entitled to summary judgment.

                                      CONCLUSION

      Accordingly, the Court GRANTS the Motion for Summary Judgment (Doc. 23)

and Plaintiff Sylvester Lewis’s claim against Defendant Samuel Shehorn is

DISMISSED with prejudice. The Court DIRECTS the Clerk of Court to enter

judgment accordingly.

      IT IS SO ORDERED.

      DATED:       July 26, 2021

                                                s/ Stephen P. McGlynn
                                                STEPHEN P. McGLYNN
                                                U.S. District Judge
                                       Page 6 of 6
